10

1]

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
OCEAN PEACE INC,
Plaintiff, Case No. C19-624 JLR-MLP
v. ORDER

CHRISTOPHER NEITZ-RAMOS,

Defendant.

 

 

 

 

Before the Court is the parties’ stipulated motion for a stay of this matter pending the
resolution of a lawsuit in King County Superior Court, Christopher Neitz-Ramos v. Ocean
Peace, Inc., Cause No. 19-2-16661-4, or further motion of the parties. (Dkt. # 11.) Based on the
stipulation of the parties, the Court ORDERS that the stipulated motion (dkt. # 11) is
GRANTED. It is furthered ORDERED that Defendant’s motion to dismiss (dkt. # 5) is
STRICKEN, without prejudice, as MOOT per the parties’ stipulation.

The parties are directed to provide the Court with joint status reports regarding the
progress of the pending state matter every six months, with the first report due January 13, 2020.
The parties shall provide notice to the Court immediately upon the resolution of the pending state

court matter.

ORDER - |

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

The Clerk is directed to send copies of this order to the parties and to the Honorable
James L. Robart.

Dated this 12th day of July, 2019.

119 pe fear

MICHELLE L. PETERSON
United States Magistrate Judge

ORDER - 2

 
